UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-2045


PATRICK MICHAEL DAYSON,

                 Plaintiff - Appellant,

          v.

HERMAN MELVIN LANIER; LISA MARIE LANIER; MARK TIMOTHY SAIN;
CITY OF RED LODGE, MONTANA; DANIELLE BARNES, Police Officer,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:14-cv-00131-FL)


Submitted:   December 16, 2014                Decided: December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick Michael Dayson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick   Michael    Dayson      appeals    the   district      court’s

order   dismissing      his    complaint      filed   under     42   U.S.C.   § 1983

(2012) for lack of jurisdiction.                We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                    Dayson v. Lanier, No.

4:14-cv-00131-FL (E.D.N.C. Sept. 23, 2014).                     We deny Dayton’s

motions to expedite the decision and to order an investigation

of missing firearms.          We dispense with oral argument because the

facts   and    legal    contentions     are    adequately       presented     in   the

materials     before    this    court   and    argument     would     not   aid    the

decisional process.



                                                                            AFFIRMED




                                         2